Detailed Correspondence
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 10-13, 15-21, 23 and 29 are pending.
Claims 10-13, 15-21 and 23 are withdrawn. 
Claims 8, 9, 14, 22, 24-38 have been cancelled.
Claims 1-7 and 39 are examined on the merits in the present Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because the scope of “enriched at least 50% compared to the light of another wavelength” is not clear. It is not clear on what basis for comparison 50% enrichment is drawn to. One of ordinary skill in the art may interpret this to mean the duration is 50% longer or if the intensity is 50% greater, for example but it is not clear from the claim and the Specification does not provide a definition. Further, it is not clear if at least one additional wavelength must be present simultaneously with the UV light. Example 3 in the Specification discloses treatment of lettuce plants with 286nm UV light with a 
Claim 39 is rejected because it is not clear how far from the stated limits “about” allows.  Applicant discloses “Throughout the specification herein, the application of this definition of "about" is optional, such that 'about a number' is understood to refer to +/-10% of that number, and alternately is understood to mean exactly that number or that number plus a range of a single unit or other approximations of the number” [0161]. The guidance provided by Applicant of adding a range of a single unit or other approximation of the number is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub no. 20160073599 (March 17th, 2016).

Regarding claim 1, ’599 discloses a method of improving yield by treating a seed with UV-B radiation peaking at 286nm, wherein the UV light is enriched at least 50% [0150]. 
Regarding claim 2, ‘599 discloses treating plant material with UV-B light of wavelengths 282, 285, 287, and 291 [0062]; claim 5 of ‘599 specifically states 291 nm. 
Regarding claims 3 and 4, ‘599 discloses treating tomato seed with UV-B light (claim 3).
Regarding claim 7, ‘599 discloses improving plant performance (claim 1) comprising improving yield of harvestable crop material [0050]. 
Regarding claim 39, ’599 discloses a method of improving yield by treating a seed with UV-B radiation peaking at 286nm, wherein the UV light is enriched at least 50% as ‘599 provides the UV light was provided in addition to continuous red and blue light wherein the seed is treated with 1.01 x 10 -4 W cm-2 s-1 [0150].

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaska (Gaska, et al. Biotech, Biomaterials and Biomedical. TechConnect Briefs: 9-12. 2016). 
The claims are broadly drawn to a method for improving yield by treating plant material, which reads on post-harvested material, with light enriched with UV between the range of 280-295nm, wherein the UV wavelength is peaking at 292nm, wherein the plant material is strawberry and improved yield is comprised of increased hardiness.
Regarding claim 1, Gaska discloses improving yield of strawberry by subjecting plant material to a treatment of light peaking at wavelength 292nm for 15 days wherein the UV light is enriched at least 50% (Table 1).  

Regarding claims 3, 5 and 6, Gaska discloses treatment of strawberry (Table 1).
Regarding claim 4, Gaska discloses treating strawberry plant material (Table 1).  A plant as claimed is comprised of strawberry as disclosed by Gaska, which comprises seed.
Regarding claim 7, Gaska discloses strawberry treated with 292nm light increased the shelf life of the strawberries for 15 days (Table 1), comprising an increased yield of fruiting parts. The applicant does not have a definition in the Specification for “increased yield of fruiting parts”; one of ordinary skill in the art would recognize that fruit which remains marketable for a longer period of time comprises an increased yield when measured at the later time point.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over by US PGPub no. 20160073599 (March 17th, 2016) in view of Gaska (Gaska, et al. Biotech, Biomaterials and Biomedical. TechConnect Briefs: 9-12. 2016).

Regarding claims 1-4, 7 and 39, the teachings of ‘599 are discussed above.
‘599 does not teach treatment of plant material from family Rosaceae and from genus Fragaria.
Gaska teaches treatment of strawberry plant material with UV light; strawberry belongs to family Rosaceae and genus Fragaria, wherein UV light is peaking at the wavelength 292nm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the tomato plant of ‘599 with a strawberry plant as taught by Gaska because ‘599 discloses that chemical agents can be high cost [0007], can cause an undesirable phenotype, that there can be a negative public perception around adding chemical agents to plant material, and that chemical agents may be species- or genus-specific [0008].  Gaska teaches that fungicides are commonly used to protect seeds or plants from disease (column 2, lines 44-46). The teachings of ‘599 provide that UV-B treatment is an effective method to improve yield by treating the plant material of multiple crops including treatment of lettuce seeds prior to planting [0138-0139] and maize seeds prior to planting [0160-0161]. ‘599 claims the method of exposing plant material to UV-B to increase yield applied to tomato (claim 3). Gaska provides that post-harvest treatment of strawberry seeds with UV-B prevented the proliferation of mold (page 9, left column, paragraph 2; Table 1). Therefore, one would have been motivated to use a strawberry plant or seed with the method of ‘599 to increase yield. One of ordinary skill in the art would expect applying the teachings of ‘599 substituting strawberry seeds to be planted would result in increased yield, without unexpected results. 

s 1-7 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gaska (Gaska, et al. Biotech, Biomaterials and Biomedical. TechConnect Briefs: 9-12. 2016) in view of Pang (Pang and Hays. Plant Physiology. 536-543. 1991). 
The claims are broadly drawn to a method for improving yield by treating plant material with light enriched with UV between the range of 280-295nm, wherein the UV wavelength is peaking at 292nm, wherein the plant material is strawberry and improved yield is comprised of increased hardiness. Claim 39 is drawn to the method of claim 1, wherein the UV-B has an irradiance in the range of 4x10-5 W cm-2s-1 to 1.3 x 10-4 W cm-2s-1. 
The teachings of Gaska regarding claims 1-7 are described above. Gaska does not teach the irradiance of the UV-B is in the range of 4x10-5 W cm-2s-1 to 1.3 x 10-4 W cm-2s-1. Gaska teaches 50W/m2, converting to the unit of measurement claimed by Applicant:
50mW/m2 *(1W/1000mW)*(1m2/10000cm2) = 0.5 x 10-5 W cm-2s-1.
Pang teaches exposing Arabidopsis thaliana to UV-B irradiance of 1.1 x 10-4 W cm-2s-1. Pang teaches that this level of irradiance is representative of a relatively high amount of UV-B irradiation, equivalent to solar noon at high altitudes in the tropics (page 538, sentence bridging left and right columns). Pang further teaches that this level of UV-B intensity represents the highest currently expected on earth (page 541, right column, paragraph 2). Pang teaches that CBPDs, an indication of DNA damage, are increased in plants by exposure to UV-B radiation at levels representative of radiation on earth (page 542, left column, paragraph 2). Pang teaches it would be feasible to increase the genetic resistance of plants to UV-B damage (page 542, right column, paragraph 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the irradiance variable of Gaska to be 1.1 x 10-4 W cm-2s-1 as taught by Pang because it is representative of environmental conditions which plants could naturally be exposed to. When treating plant material one may be motivated to adjust parameters based on many factors; one 
Accordingly the claimed invention is rendered obvious in view of the prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10,750,691
Claims 1-7 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6 and 11 of U.S. Patent No. 10,750,691. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, broadly drawn to a method for improving yield by treating pre-harvest plant materials with light enriched with UV between the range of 280-295nm wherein the UV light is enriched at least 50%; claims 1, 4, 6 and 11 of patent no. ‘691 are overlapping in scope. Claim 1 of ‘691 discloses a method of improving yield by treating a seed with UV-B radiation in the range of 281nm to 291nm. Claim 4 discloses UV-B treatment administered with a wavelength peaking at 286nm. Claim 6 of ‘691 is drawn to co-administering UV-B light with visible light which reads on the UV light being enriched by at least 50%. Claim 11 of ‘691 specifies plant performance comprises improved size which reads on the increased yield instantly claimed. 

Regarding claim 3, drawn to the plant material of claim 1 comprising tomato, claim 3 of patent no. ‘691 is overlapping in scope. Claim 3 of patent no. ‘691 discloses the plant material treated in claim 1 being tomato. 
Regarding claim 4, drawn to the plant material of claim 1 comprising a seed, claim 1 of patent no. ‘691 is overlapping in scope. Claim 1 of patent no. ‘691 discloses treating a seed.
Regarding claims 5-6, drawn to the plant material of claim 1 being from family Rosaceae and genus Fragaria, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plant material of patent ‘691 to include strawberry as taught by Gaska ((Gaska, et al. Biotech, Biomaterials and Biomedical. TechConnect Briefs: 9-12. 2016) Table 1). One would have been motivated to use strawberry in the method of ‘691 to increase yield. One of ordinary skill in the art would expect applying the teachings of ‘691 with the substitution of strawberry seeds to be planted would result in increased yield, without unexpected results.  
Regarding claim 7, drawn to the improved yield comprising fruit length and fruit width. Claim 11 of patent no. ‘691 is overlapping in scope, disclosing improved size.
Regarding claim 39, drawn to irradiance of the UV-B wavelength in a range of 4 x 10-5 W cm-2s-2 to 1.3 x 10-4 W cm-2s-2, claim 21 of patent no. ‘691 is overlapping in scope, disclosing irradiance of the -5 W cm-2s-2 to 1.42 x 10-4 W cm-2s-2. While claim 21 of patent no. ‘691 does not expressly teach UV-B irradiation in the more narrow range provided by Applicant, absent evidence to the contrary, one would expect the same results from UV irradiances within those claimed by patent no. ‘691 as irradiances limited to the more narrow range of those instantly claimed. 

10,517,225
Claims 1-7 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5 and 7 of U.S. Patent No. 10,517,225. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, broadly drawn to a method for improving yield by treating pre-harvest plant materials with light enriched with UV between the range of 280-295nm, optionally treating with light of a wavelength in the range of blue or red light, 440 to 460 nm and 640 to 680 nm, respectively, claims 1, 3, 5 and 7 of patent no. ‘225 are overlapping in scope. Claim 1 of ‘225 discloses a method of improving yield by treating a seed with UV-B radiation in the range of 280nm to 290nm. Claim 3 discloses treating plant material with red light in a range of 655-680 nm, claim 5 discloses co-administering the UV-B light with light in the blue wavelength range 655-680nm. Claim 7 of patent no. ‘225 discloses treating plant material with UV-B light in the range of 280-290nm. 
Regarding claim 2, drawn to the peak UV wavelength being at wavelength 282 nm, 285 nm, 287 nm, 291 nm, or 292 nm, claim 1 of ‘225 claims exposing plant material to UV-B wavelength of 280-290 nm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the UV-B wavelength of claim 1 of ‘225 to specify 282 nm, 285 nm and 287 nm in view of the disclosure of ‘225, which teaches treating plant material with UV-B radiation at 286 nm (column 12, lines 17-18; Table 4). While 286nm is not expressly listed by instant claim 2, one would expect the UV-B wavelengths from the narrow range provided to increase yield as claimed by patent no. 
Regarding claims 3 and 5-6, drawn to the plant material of claim 1 being strawberry, from family Rosaceae and genus Fragaria, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plant material of patent ‘225 to include strawberry as taught by Gaska ((Gaska, et al. Biotech, Biomaterials and Biomedical. TechConnect Briefs: 9-12. 2016) Table 1). One would have been motivated to use strawberry in the method of ‘225 to increase yield. One of ordinary skill in the art would expect applying the teachings of ‘225 with the substitution of strawberry seeds to be planted would result in increased yield, without unexpected results.  
Regarding claim 4, drawn to the plant material of claim 1 being a seedling, claim 1 of patent no. ‘225 is overlapping in scope, disclosing treatment of a seedling.
Regarding claim 7, drawn to the improved yield comprising hardiness, claim 7 of patent no. ‘225 is overlapping in scope, disclosing treatment of a plant seedling improving hardiness. 
Regarding claim 39, drawn to irradiance of the UV-B wavelength in a range of 4 x 10-5 W cm-2s-2 to 1.3 x 10-4 W cm-2s-2, ‘225 is silent on the irradiance of UV-B. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to expose plant material to UV-B as taught by ‘225 at an irradiance of 1.01 x 10-4 W cm-2s-1 as taught by U.S. Patent No. 10,750,691 (column 14, lines 53-55; table 3). This would be expected to increase yield without producing unexpected results.

10,721,875

Regarding claims 1, broadly drawn to a method for improving yield by treating pre-harvest plant materials with light enriched with UV between the range of 280-295nm, wherein UV light is enriched by at least 50%, claim 1 of patent no. ‘875 is overlapping in scope. While claim 1 of ‘875 is drawn to an apparatus that provides UV-B light between 280-320 nm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the UV-B wavelength of claim 1 of ‘875 to specify 280-295nm to control a characteristic of a photosynthetic organism as claimed by ‘875.  Absent evidence to the contrary, one would not expect the UV-B light peaking within the more narrow range instantly claimed to produce unexpected results. One would expect the same results from UV-B light peaking at each of the wavelengths within those claimed by patent no. ‘875.
Regarding claim 2, drawn to the peak UV wavelength being at 282 nm, 285 nm, 287 nm, 291 nm, or 292 nm, while claim 1 of ‘875 is drawn to an apparatus that provides UV-B light between 280-320 nm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the UV-B wavelength of claim 1 of ‘875 to specify 282 nm, 285 nm, 287 nm, 291 nm, or 292 nm to control a characteristic of a photosynthetic organism as claimed by ‘875.  Absent evidence to the contrary, one would not expect the UV-B light peaking at the specific wavelengths instantly claimed to produce unexpected results. One would expect the same results from UV-B light peaking at each of the wavelengths within those claimed by patent no. ‘875.
Regarding claims 3 and 5-6, drawn to the plant material of claim 1 being strawberry, from family Rosaceae and genus Fragaria, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the photosynthetic organism of patent ‘875 to include strawberry as taught by Gaska ((Gaska, et al. Biotech, Biomaterials and Biomedical. TechConnect Briefs: 
Regarding claim 4, drawn to the plant material of claim 1 being a seedling, claim 1 of ‘875 is overlapping in scope, disclosing treatment of a photosynthetic organism. 
Regarding claim 7, drawn to the improved yield comprising hardiness, claim 3 of patent no. ‘875 is overlapping in scope, disclosing the characteristic to be hardiness. 
Regarding claim 39, drawn to irradiance of the UV-B wavelength in a range of 4 x 10-5 W cm-2s-2 to 1.3 x 10-4 W cm-2s-2, ‘875 is silent on the irradiance of UV-B. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to expose plant material to UV-B as taught by ‘225 at an irradiance of 1.01 x 10-4 W cm-2s-1 as taught by U.S. Patent No. 10,750,691 (column 14, lines 53-55; table 3). This would be expected to increase yield without producing unexpected results.

16,326,871
Claims 1-7 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 11, and 61 of copending Application No. 16,326,871. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, broadly drawn to a method for improving yield by treating plant materials with light enriched with UV between the range of 280-295nm wherein the UV light is enriched by at least 50%, claim 1 of copending Application No. ‘871 is overlapping in scope, claim 8 of ‘871 discloses a method of improving yield by treating a seed with UV-B radiation in the range of 280nm to 290nm wherein the UV light is enriched at least 50%.

Regarding claims 3 and 5-6, drawn to the plant material of claim 1 being strawberry, from family Rosaceae and genus Fragaria, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plant material of claim 1 of ‘871 to include strawberry as taught by Gaska ((Gaska, et al. Biotech, Biomaterials and Biomedical. TechConnect Briefs: 9-12. 2016) Table 1). One would have been motivated to use strawberry in the method of ‘875 to increase yield by applying UV-B treatment as taught by ‘871. One of ordinary skill in the art would expect applying the teachings of ‘871 with the substitution of strawberry seeds to be planted would result in increased yield, without unexpected results.  
Regarding claim 4, drawn to the plant material of claim 1 comprising a seed, claim 1 of ‘871 is overlapping in scope. Claim 1 ‘871 discloses treating a seed.
Regarding claim 7, drawn to the improved yield being hardiness, claim 1 of copending Application No. ‘871 is overlapping in scope, claiming improved hardiness.
Regarding claim 39, drawn to the irradiance of the UV-B wavelength in a range above 4 x 10-5 W cm-2 s-1, claim 11 of copending Application No. ‘871 is overlapping in scope, disclosing irradiance of UV-B being greater than 3 x 10-5 cm-2s-1 and claim 61 states that the UV-B is 280-290 nm and no more than 1.3 10-4 cm-2s-1.  Therefore, the co-pending claims specifically encompass the instantly claimed UV-B wavelength and an irradiance value of 1.3 10-4 cm-2s-1. Therefore, the claims overlap in scope. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-7 and 39 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935.  The examiner can normally be reached on 8:00 - 5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAVID R BYRNES/               Examiner, Art Unit 1662       
                                                                                                                                                                                  /Ashley K Buran/Primary Examiner, Art Unit 1662